DETAILED ACTION
This office action is in reply communication filed on 03/03/2021.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments, see page 10, filled on 03/03/2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. §112(b) rejection of claims 1-20 has been withdrawn.
Applicant’s arguments filled on 03/03/2021 with respect to nonstatutory obviousness double patenting of claims 1-20 have been fully considered but not persuasive. The rejection is sustained.
Applicant’s arguments filled on 03/03/2021 with respect to rejection under 35 U.S.C. § 103 of claims 1-5, 8-9, and 18-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- of Kondo et al. (US Patent No 10,484,292) (referred as Kondo’s 292).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Kondo et al. (US Patent No 10,484,292) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Kondo’s 292 discloses an information processing apparatus comprising: 
a radio module which wirelessly transmits and receives a packet through synchronous communication to and from another apparatus; and 
a processor configured to determine whether the packet transmitted from the radio module has been received by the another apparatus, and 
select, when reception of a previously transmitted packet by the another apparatus is not confirmed, between retransmission processing for retransmitting the previously transmitted packet and non-retransmission processing for transmitting another packet instead of the previously transmitted packet depending on a content of the previously transmitted packet (See Claim 1, lines 1-16). 

Regarding claim 2, Kondo’s 292 discloses the information processing apparatus according to claim 1, wherein the packet transmitted from the radio module contains first sequence information of which value is varied in accordance with prescribed rules each time the packet is transmitted or received (See Claim 1, lines 17-20), 
the processor determines whether the packet transmitted from the radio module has been received by the another apparatus based on the first sequence information (See Claim 1, lines 24-27), and 
the radio module provides the first sequence information of which value has been varied in accordance with the prescribed rules to a packet to be transmitted in any of the retransmission processing and the non-retransmission processing (See Claim 1, lines 28-32).

Regarding claim 3, Kondo’s 292 discloses the information processing apparatus according to claim 2, the information processing apparatus further comprising a buffer memory which stores data to be contained in one or more packets to be transmitted, wherein 
a selection unit removes data corresponding to the previously transmitted packet which is stored in the buffer memory, independently of the first sequence information in the non-transmission process (See Claim 2).

Regarding claim 4, Kondo’s 292 discloses the information processing apparatus according to claim 2, wherein the packet transmitted from the radio module contains second sequence information of which value is incremented each time data to be transmitted is generated (See Claim 3).

Regarding claim 5, Kondo’s 292 discloses the information processing apparatus according to claim 2, wherein the packet transmitted from the radio module contains second sequence information of which value is incremented each time data is transmitted (See Claim 1, lines 20-22).

Regarding claim 6, Kondo’s 292 discloses the information processing apparatus according to claim 5, wherein the second sequence information is longer in data length than the first sequence information (See Claim 1, lines 22-24).

Regarding claim 7, Kondo’s 292 discloses the information processing apparatus according to claim 4, wherein the first sequence information is used for determination as to whether an individual packet has reached a destination, and the second sequence information is used for determination as to whether all of data necessary for an application at the destination have been received (See Claim 4).

Regarding claim 8, Kondo’s 292 discloses the information processing apparatus according to claim 1, wherein the packet transmitted from the radio module contains information indicating whether the packet has been transmitted in accordance with the retransmission processing or the non-retransmission processing (See Claim 5).

Regarding claim 9, Kondo’s 292 discloses the information processing apparatus according to claim 1, wherein the radio module transmits information indicating that the information processing apparatus has an ability of the non-retransmission processing (See Claim 6).

Regarding claim 10, Kondo’s 292 discloses the information processing apparatus according to claim 1, the information processing apparatus further comprising an operation portion which accepts an operation input by a user. N\herein the radio module has the packet contain information representing a content of the operation input by the user onto the operation portion (See Claim 7).

Regarding claim 11, Kondo’s 292 discloses the information processing apparatus according to claim 10, the information processing apparatus further comprising a detector which senses at least one of an attitude and a motion of the information processing apparatus. wherein the radio module has the packet contain information representing a result of sensing by the detector (See Claim 8).

Regarding claim 12, Kondo’s 292 discloses the information processing apparatus according to claim 10. wherein the processor prohibits the non-retransmission processing of a packet containing information on calibration of at least one of the operation portion and a detector (See Claim 9).

Regarding claim 13, Kondo’s 292 discloses the information processing apparatus according to claim 1. wherein the radio module transmits and receives the packet with a communication channel to be used being switched among a plurality of communication channels at any timing in accordance with frequency hopping (See Claim 10).

Regarding claim 14, Kondo’s 292 discloses the information processing apparatus according to claim 1, the information processing apparatus further comprising a storage which temporarily holds a program to be installed in the another apparatus. wherein the processor prohibits the non-retransmission processing of a packet containing entirety or a part of the program to be installed in the another apparatus (See Claim 11).

Regarding claim 15, Kondo’s 292 discloses the information processing apparatus according to claim 1, wherein the processor has a next packet contain information based on (a) information which represents a content of an operation input by a user and is contained in the previously transmitted packet and (b) information which represents a content of an operation input by the user onto an operation portion and is obtained before transmission of the next packet, when the non-retransmission processing has been selected and reception of the previously transmitted packet by the another apparatus is not confirmed (See Claim 12).

Regarding claim 16, Kondo’s 292 discloses the information processing apparatus according to claim 15, wherein the processor combines (a) information which represents the content of the operation input by the user and is contained in one or more packets of which reception by the another apparatus is not confirmed and (b) information which represents the content of the operation input by the user and is obtained at a current time point and has the next packet contain the combined information (See Claim 13).

Regarding claim 17, Kondo’s 292 discloses the information processing apparatus according to claim 15, wherein the processor combines (a) information which represents the content of the operation input by the user and is contained in a most recently transmitted packet and (b) information which represents the content of the operation input by the user and is obtained at a current time point and has the next packet contain the combined information when reception of the most recently transmitted packet by the another apparatus is not confirmed (See Claim 14).

Regarding claim 18, Kondo’s 292 discloses an information processing method comprising:
 wirelessly transmitting and receiving a packet through synchronous communication to and from another apparatus; 
determining whether the transmitted packet has been received by the another apparatus; and 
selecting, when reception of a previously transmitted packet by the another apparatus is not confirmed, between retransmission processing for retransmitting the previously transmitted packet and non-retransmission processing for transmitting another packet instead of the previously transmitted packet depending on a content of the previously transmitted packet (See Claim 15, lines 1-16).

Regarding claim 19, Kondo’s 292 discloses an information processing system comprising: 
a processor which executes a control program; and 
a radio module which wirelessly transmits and receives a packet through synchronous communication to and from another apparatus, the processor 
determining whether the packet transmitted from the radio module has been received by the another apparatus, and 
selecting, when reception of the previously transmitted packet by the another apparatus is not confirmed, between retransmission processing for retransmitting the previously transmitted packet and non-retransmission processing for transmitting another packet instead of the previously transmitted packet depending on a content of the previously transmitted packet (See Claim 15, lines 1-16).

Regarding claim 20, Kondo’s 292 discloses a non-transitory computer-readable storage medium with an executable control program stored thereon, the control program being executed by a processor of an apparatus having a radio communication unit which wirelessly transmits and receives a packet through synchronous communication to and from another apparatus, the control program causing the processor to carry out: 
determining whether the packet transmitted from the radio communication unit has been received by the another apparatus; and 
selecting, when reception of the previously transmitted packet by the another apparatus is not confirmed, between retransmission processing for retransmitting the previously transmitted packet and non-retransmission processing for transmitting another packet instead of the previously transmitted packet depending on a content of the previously transmitted packet (See Claim 15, lines 1-16).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CONRAD et al. (US 2008/0320357).

Regarding claim 1, CONRAD discloses an information processing apparatus [Figs. 7, ¶ 38; transmitting unit 200], comprising: 
a radio module [Fig. 7, ¶ 39; I/O device 210] configured to wirelessly transmit and receive a packet through synchronous communication to and from another apparatus [¶ 39; for wirelessly receives the data stream and forwards data to and from a receiving unit 300]; and 
a processor [Fig. 7, ¶ 39; processor 220]  configured to
determine when the packet transmitted from the radio module has been received by the another apparatus [Fig. 3, ¶ 22; determines if any acknowledgements have been received for previously transmitted MDBKs, as indicated by 300], and 
select, when reception of a previously transmitted packet by the another apparatus is not confirmed, between retransmission processing for retransmitting the previously transmitted packet and non-retransmission processing for transmitting another packet instead of the previously transmitted packet [Fig. 3, ¶ 23; select, when determines at 300 for previously transmitted MDBKs is “NO” go to point 304/(Not confirmed), between decision point 304, if there were retries to be transmitted (YES go to step 316)/(retransmission processing), or (NO go to step 306)/(non-retransmission processing) when no retry MDBKs exist, a check for new data transmission occurs when new data does exist for transmission], 
	wherein selection between retransmission processing and non-retransmission processing is determined based on a content of the previously transmitted packet [Fig. 3, ¶¶ 22-23; wherein selection between retransmission processing and non-retransmission processing is determined based on SI and BI values in 308 and 316/content of the previously transmitted packet].

Regarding claim 18, the claim recites an information processing method to perform the functions of the information processing apparatus recited in claim 1; therefore, claim 18 is rejected along the same rationale that rejected in claim 1.

Regarding claim 19, the claim recites an information processing system to perform the functions of the information processing apparatus recited in claim 1; therefore, claim 19 is rejected along the same rationale that rejected in claim 1.

Regarding claim 20, the claim recites a non-transitory computer-readable storage medium with an executable control program stored thereon to perform the functions of the information processing apparatus recited in claim 1; therefore, claim 20 is rejected along the same rationale that rejected in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-5 and 8-9 are rejected under 35 U.S.C. 103 unpatentable over CONRAD et al. (US 2008/0320357) in view of Okumura et al. (US 7,114,002).

Regarding claim 2, CONRAD discloses the information processing apparatus according to claim 1, but does not explicitly disclose wherein the packet transmitted from the radio module contains first sequence information of which value is varied in accordance with prescribed rules each time the packet is transmitted or received,
the processor determines whether the packet transmitted from the radio module has been received by the another apparatus based on the first sequence information, and  
the radio module provides the first sequence information of which value has been varied in accordance with the prescribed rules to a packet to be transmitted in any of the retransmission processing and the non-retransmission processing.
However, Okumura disclose wherein the packet transmitted from the radio module contains first sequence information of which value is varied in accordance with prescribed rules each time the packet is transmitted or received [Fig. 18, Col. 2 lines 4-9; the RTP is a protocol for transmitting a packet to which a sequence number which increased by one for every packet (301)], 
the processor determines whether the packet transmitted from the radio module has been received by the another apparatus based on the first sequence information [Col. 4 line 66 to Col. 5 line 10; receiving unit for receiving a plurality of packets including a sequence number which defines a sequence of data included in each of the plurality of packets], and 
the radio module provides the first sequence information of which value has been varied in accordance with the prescribed rules to a packet to be transmitted in any of the retransmission processing and the non-retransmission processing [Col. 5 line 7-14; extracting a plurality of sequence numbers and a plurality of priority degree information from each of the plurality of packets input, judging lost packets based on the plurality of sequence numbers extracted, detecting an important packet among the lost packets judged based on the plurality of priority degree information, and transmitting a retransmission request to request to retransmit the packet detected].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the packet transmitted from the radio module contains first sequence information of which value is varied in accordance with prescribed rules each time the packet is transmitted or received, the processor determines whether the packet transmitted from the radio module has been received by the another apparatus based on the first sequence information, and  the radio module provides the first sequence information of which value has been varied in accordance with the prescribed rules to a packet to be transmitted in any of the retransmission processing and the non-retransmission processing” as taught by Okumura in the system of CONRAD, so that it would to extend the retransmission function written in the Internet draft, there is a second sequence [see Okumura, Col. 2, lines 15-18].

Regarding claim 3, the combined system of CONRAD and Okumura disclose the information processing apparatus according to claim 2.
Okumura further disclose the information processing apparatus further comprising a buffer memory which stores data to be contained in one or more packets to be transmitted [Col. 5 lines 19-21; the retransmission requesting unit includes a packet information memory for storing the plurality of sequence numbers], wherein the selection unit removes data corresponding to the previously transmitted packet which is stored in the buffer memory, independently of the first sequence  [Col. 5 lines 22-25; extracted, a priority degree calculating unit for calculating a value of a plurality of priority degrees by using the sequence numbers and the priority degree information stored in the packet information memory].

Regarding claim 4, the combined system of CONRAD and Okumura disclose the information processing apparatus according to claim 2.
Okumura further disclose wherein the packet transmitted from the radio module contains second sequence information of which value is incremented each time data to be transmitted is generated [Col. 2 lines 30-35; wherein the RTP packet transferred from the transmitter to the receiver is configured as Fig. 17 besides the RTP sequence number, the second sequence number SSN, an initial value is zero, and the value is increased by one only for the important packet which should be retransmitted].

Regarding claim 5, the combined system of CONRAD and Okumura disclose the information processing apparatus according to claim 2.
Okumura further disclose wherein the packet transmitted from the radio module contains second sequence information of which value is incremented each time data is transmitted [Col. 2 lines 42-44; the SSN indicates that the packet in which the SSN is increased by one is the important packet which should be retransmitted when the packet is lost].

Regarding claim 8, the combined system of CONRAD and Okumura disclose the information processing apparatus according to claim 2.
CONRAD further disclose wherein the packet transmitted from the radio module contains information indicating whether the packet has been transmitted in accordance with the retransmission processing or the non-retransmission processing [Fig. 5A-5D, ¶ 26; wherein the MDBKs being transmitted by a transmitting unit along with MHBKs that include the SI and BI bits].

Regarding claim 9, the combined system of CONRAD and Okumura disclose the information processing apparatus according to claim 2.
CONRAD further disclose wherein the radio module transmits information indicating that the information processing apparatus has an ability of the non-retransmission processing [¶ 24; wherein the Cleared SI and BI bits indicate that all MDBKs in the slot are new].

Claim 10 is rejected under 35 U.S.C. 103 unpatentable over CONRAD et al. (US 2008/0320357) in view of Abelow (US 2012/0069131).

Regarding claim 10, the system of CONRAD discloses the information processing apparatus according to claim 1, but does not explicitly disclose the information processing apparatus further comprising an operation portion which accepts an operation input by a user, wherein the radio module has the packet contain information representing a content of the operation input by the user onto the operation portion.
However, Abelow discloses the information processing apparatus further comprising an operation portion which accepts an operation input by a user [¶ 698; the user's input(s) are communicated 1363 by means of URC communications 1376 to the controlled device's communications 1388], wherein the radio module has the packet contain information representing a content of the operation input by the user onto the operation portion [¶ 698; an operation may be changed such as by displaying an EPG [Electronic Program Guide] to end one broadcast by choosing a different broadcast and start playing it)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “the information processing apparatus further comprising an operation portion which accepts an operation input by a user, wherein the radio module has the packet contain information representing a content of the operation input by the user onto the operation portion” as taught by Abelow in the system of CONRAD, so that it would to improve comprise enabling a user who is making an improvement as part of an alternative reality to associate in the alternative reality with at least one other user who is making a similar improvement [see Abelow, ¶ 145].

Claim 13 is rejected under 35 U.S.C. 103 unpatentable over CONRAD et al. (US 2008/0320357) in view of Husted (US 8,594,150).

Regarding claim 13, the system of CONRAD discloses the information processing apparatus according to claim 1, but does not explicitly disclose wherein the radio module transmits and receives the packet with a communication channel to be used being switched among a plurality of communication channels at any timing in accordance with frequency hopping.
However, Husted discloses wherein the radio module transmits and receives the packet with a communication channel to be used being switched among a plurality of communication channels at any timing in accordance with frequency hopping [Col. 6 line 65 to Col. 7 Line 1; wherein the transmit arbiter 118 have determined that data transmitted from the frequency hopping radio 104 to delay the transmission of data on a frequency hopping channel previously selected from the transmission mask 106 until a different frequency hopping channel number is selected].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the radio module transmits and receives the packet with a communication channel to be used being switched among a plurality of communication channels at any timing in accordance with frequency hopping” as taught by Husted in the system of CONRAD, so that it would to improve comprise enabling a user who is making an improvement as part of an alternative reality to associate in the [see Husted, Col. 2, lines 59-62].

Claim 14 is rejected under 35 U.S.C. 103 unpatentable over CONRAD et al. (US 2008/0320357) in view of Sakoda et al. (US 2005/0227615).

Regarding claim 14, the combined system of CONRAD discloses the information processing apparatus according to claim 1, but does not explicitly disclose the information processing apparatus further comprising a storage which temporarily holds a program to be installed in the another apparatus, wherein the processor prohibits the non-retransmission processing of a packet containing entirety or a part of the program to be installed in the another apparatus.
However, Sakoda discloses the information processing apparatus further comprising a storage which temporarily holds a program to be installed in the another apparatus, wherein the processor prohibits the non-retransmission processing of a packet containing entirety or a part of the program to be installed in the another apparatus [¶ 285; the operation procedure is actually realized in the form in which the central control unit 100 executes a predetermined execution command program stored in the information storage unit 103].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “the information processing apparatus further comprising a storage which temporarily holds a program to be installed in the another apparatus, wherein the processor prohibits the non-retransmission processing of a packet containing entirety or a part of the program to be installed in the another apparatus” as [see Sakoda; 101].

Allowable Subject Matter
Claims 6, 7, 11, 12, 15, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In additional to references cited that are used for rejection as set forth above, Damnjanovic et al. (US 2005/0276249) is also considered as relevant prior arts for rejection of in claims 1 and 18-20 for limitation “select, when reception of a previously transmitted packet by the another apparatus is not confirmed, between retransmission processing for retransmitting the previously transmitted packet and non-retransmission processing for transmitting another packet instead of the previously transmitted packet, wherein selection between retransmission processing and non-retransmission processing is determined based on a content of the previously transmitted packet {see Damnjanovic Fig. 6, ¶¶  55-58}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469